DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
	Claims 1-20 are pending of which claims 1, 10 and 19 are in independent form.
	Claims 1-20 are rejected under 35 U.S.C. 103.  

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive.

Applicant’s Argument:
Applicant argues, on pages 12-13 of the “Remarks”, that “Applicant respectfully submits that the combination of Garr and Vander Broek does not teach or suggest "determining, for each row in the heatmap, an average value of a plurality of aggregated values corresponding to a plurality of cells within the row," as recited in amended claim 1”.

	Examiner’s Response:
Examiner respectfully disagrees; examiner further the combination of Garr and Vander clearly teaches, determining, for each row in the heatmap, an average value of a plurality of aggregated values corresponding to a plurality of cells within the row (Avg" indicating the average number of events per time slot or bucket within the row ¶ [0085]. Also see ¶ [0007], [0009], [0081]-[0084], [0092], [0095]-[0099] and [0112]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 5-10, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garr; Matthew Evan et al. (US 20120262472 A1) [Garr] in view of VANDER BROEK; Philip John et al. (US 20150213631 A1) [Vander].

	Regarding claims 1, 10 and 19, Garr discloses, a method for improving readability of a heatmap representing time series data, the method being implemented by a computer system comprising one or more processors (An approach for visualization of time series data. The approach for conveying time-series data may be a " heatmap timeline". Rather than use a spatial dimension indicate a datum value for each timestamp, the heatmap timeline may employ hue, saturation, or value of color, and/or pattern and/or shading, perhaps shown within a geometric shape, to indicate the datum value along a timeline. Data values may be aggregated into one value indication. A tooltip may be pointed to a specific place on of the heatmap timeline to obtain a precise datum value at that place. More than one heatmap timeline may be on a display. Traditional line plots synchronized to the timeline may be added to the same display for comparison purposes ¶ [Abstract], [0002], [0003], [0015]), the method comprising: obtaining a plurality of time series, each time series being associated with a key property and comprising a plurality of values, the plurality of values in a time series comprising results of performing an aggregate function with respect to a measure property in events that are associated with the key property, and at time intervals having an interval size (An approach for visualization of time series data. The approach for conveying time-series data may be a "heatmap timeline". Rather than use a spatial dimension indicate a datum value for each timestamp, the heatmap timeline may employ hue, saturation, or value of color, and/or pattern and/or shading, perhaps shown within a geometric shape, to indicate the datum value along a timeline. Data values may be aggregated into one value indication [abstract], [0002], [0014], [0020], [0021]. When data aggregation strategies have been used such that each rectangle in the heatmap timeline plot represents more than one data value, the tooltips may also be used to express the full timeframe represented by the rectangle, the aggregation strategy used, and/or the values of virtually all underlying data points aggregated into the chosen rectangle ¶ [0024]. When a new time interval is selected, aggregated performance numbers may be recomputed for the selected timeframe. In areas where data is not present or valid, the data may be conveyed using an additional color ¶ [0025]); and
ordering the plurality of rows vertically in the heatmap based on the plurality of average values that are determined for the plurality of rows (A technique for conveying time-series data, whether ordinal, nominal, interval, or ratio, may be a "heatmap timeline," which is the subject of the present disclosure. Whereas line charts for time series data may use a vertical position to indicate the data value for each timestamp. The heatmap timeline may employ color hue, saturation, or value in order to indicate the data value ¶ [0015], [0017], [0020], [0022]).
However Garr does not explicitly facilitate rendering the heatmap based on the plurality of time series, wherein the heatmap comprises a plurality of rows and a plurality of columns, wherein each row corresponds to a different time series, wherein each column corresponds to a different time interval, wherein each cell corresponds to an intersection of a row and a column, and wherein each cell 
Vander discloses, rendering the heatmap based on the plurality of time series, wherein the heatmap comprises a plurality of rows and a plurality of columns, wherein each row corresponds to a different time series, wherein each column corresponds to a different time interval, wherein each cell corresponds to an intersection of a row and a column, and wherein each cell represents an aggregated value corresponding to a particular time series and a particular time interval (See Fig. 5A, each row corresponds to the distinct time series data; each column is showing a different time interval, each intersection between row and column provides a specific cell [also seen on Fig. 5B]. Each cell is the combination (aggregate) value of column and row. Also see ¶ [0011], [0049] and [0085]);
wherein a vertical position of a particular row that corresponds to a particular time series depends on the average value that is determined for the particular time series (“Avg" indicating the average number of events per time slot or bucket within the row ¶ [0085]);
wherein a vertical position of a particular row that corresponds to a particular time series depends on the average value that is determined for the particular row (identify a set of events for which the field has been defined and that are stored in a time series data store, and that have associated time-stamps falling within the time range; determine a set of unique values for the field in the events; for each unique value in the set of unique values, determine a number of events having that unique value for the field and having a time-stamp falling within each of a set of time slots within the time range; display a set of rows, each corresponding to one of the unique values, wherein each row contains a set of columns, each column corresponding to one of the time slots; and for a set of heat map 
It would have been obvious to one ordinary skilled in the art at the time of the present invention to combine the teachings of the cited references because Vander’s system would have allowed Garr to facilitate rendering the heatmap based on the plurality of time series, wherein the heatmap comprises a plurality of rows and a plurality of columns, wherein each row corresponds to a different time series, wherein each column corresponds to a different time interval, wherein each cell corresponds to an 

Regarding claims 5 and 14, the combination of Garr and Vander discloses, a color of a cell in the heatmap is based on a result of performing the aggregate function with respect to the measure property in the events that are associated with the key property and that have a timestamp within a time interval of the cell (Garr: To recap, an approach 150, in a diagram of FIG. 9, for visualizing time series information may incorporate providing 151 a medium displaying a first axis and a second axis, providing 152 a timeline on the medium parallel to the first axis, listing 153 one or more designations in one or more columns on the medium parallel to the second axis, and providing 154 information in a row on the medium parallel to the first axis corresponding to each designation of the one or more designations. The information may have one or more values coded in a hue, saturation or value of color, or pattern and/or shading. Each row of information may be in a form of a graphical representation. The graphical representation may have a format of a heatmap. An increment of information may have a time indicated by a position of the increment relative to the timeline. The first and second axes may be situated relative to each other at an angle greater than zero. If a number of information values exceeds a number of pixels of a display available to render an image of the information values on a display, then 

Regarding claims 6 and 15, the combination of Garr and Vander discloses, wherein a single average value is calculated for each time series, the single average value being calculated across the set of values in the time series comprising the results of performing the aggregate function with respect to the measure property in the events that are associated with the key property, and at the time intervals having the interval size (Garr: To recap, an approach 150, in a diagram of FIG. 9, for visualizing time series information may incorporate providing 151 a medium displaying a first axis and a 

Regarding claims 7 and 16, the combination of Garr and Vander discloses, wherein the plurality of time series is ordered in the heatmap in descending order from a time series having a highest average value to a time series having a lowest average value (Vander: the method may further include steps of receiving user input selecting a header portion of a column in the set of columns of the visualization and sorting the set of rows in ascending or descending order according to the number of events including the value corresponding to each row in the set of rows, based on the received user input; the visualization may include a statistics table displaying a set of statistics calculated for each unique value in the set of unique values for the field, and the set of statistics is calculated based on the identified subset of events for each unique value ¶ [0007], [0009], [0083] and [0112]).

Regarding claims 8 and 17, the combination of Garr and Vander discloses, wherein the plurality of time series is ordered in the heatmap in ascending order from a time series having a lowest average value to a time series having a highest average value (Vander: the method may further include steps of receiving user input selecting a header portion of a column in the set of columns of the visualization and sorting the set of rows in ascending or descending order according to the number of events including the value corresponding to each row in the set of rows, based on the received user input; the visualization may include a statistics table displaying a set of statistics calculated for each unique value in the set of unique values for the field, and the set of statistics is calculated based on the identified subset of events for each unique value ¶ [0007], [0009], [0083] and [0112]).

Regarding claims 9 and 18, Garr discloses, wherein: the plurality of time series comprises multiple time series; and each time series within the multiple time series is associated with a unique value for the key property (A variety of symbols may be used, including but not limited to circles, squares, triangles, diamonds, stars, and so forth. Another strategy may be to allow for precise communication of the data value, and to allow for comparison of values among multiple data series; here, a tooltip may be used. The tooltip may be a small window that pops up when the user uses an input device to place a pointer on the heatmap timeline ¶ [0023]).


Claims 2-4, 11-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garr in view of Vander in view of Shawver; Matthew et al. (US 20180004812 A1) [Shawver].

Regarding claims 2, 11 and 20, the combination of Garr and Vander teaches all the limitations of claims 1, 10 and 19 respectively.
However neither Garr nor Vander explicitly facilitate further comprising providing a query that comprises the key property, the measure property, the aggregate function, and the interval size, wherein the plurality of time series are received in response to the query.
Shawver discloses, comprising providing a query that comprises the key property, the measure property, the aggregate function, and the interval size, wherein the plurality of time series are received in response to the query (A query can be received to perform a processing algorithm on a subset of time series data. The subset can be generated by retrieving the first and second data array. The query can be executed by applying the processing algorithm to the subset of time series data. Related methods and articles of manufacture are also provided [Asbtract]. Also see ¶ [0004], [0043], [0056], [0060]-[0061]).


Regarding claims 3 and 12, the combination of Garr, Vander and Shawver discloses, wherein the query further comprises a filter (Shawver: A query can be received to perform a processing algorithm on a subset of time series data. The subset can be generated by retrieving the first and second data array. The query can be executed by applying the processing algorithm to the subset of time series data. Related methods and articles of manufacture are also provided [Asbtract]. Also see ¶ [0004], [0043], [0056], [0060]-[0061]).

Regarding claims 4 and 13, the combination of Garr, Vander and Shawver discloses, further comprising receiving user input comprising the key property, the measure property, the aggregate function, and the interval size (Shawver: So that an analyst may select an appropriate view of the data, the heatmap timeline is created based on a selected first and last timestamp. Even if the full data series extends beyond the selected beginning and ending timestamp, the heatmap timeline may be created based on the selected start and end time. When a new time interval is selected, aggregated performance numbers may be recomputed for the selected timeframe. In areas where data is not present or valid, the data may be conveyed using an additional color ¶ [0025]. Also see ¶ [0002] and [0015]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain T Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






2/13/2021
/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154